Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A video processing method comprising: 
determining a shooting template, the shooting template including background music, one or more gimbal movement trajectories, and one or more shooting elements; 
sending one or more parameters corresponding to the one or more gimbal movement trajectories to a gimbal to control the gimbal to drive a shooting device to shoot according to the one or more gimbal movement trajectories; 
generating a video file based on the at least one video segment.”

Dependent Claims 2-17 are also allowed due to their dependence on allowed independent claim 1. 

The following are the closest prior-art of record:

Ai et al. (US Pub No.: 2017/0256288A1) disclose methods and systems for video processing. Video may be captured using an image capture device at a first definition. The image capture device may optionally be, or may be on board, an aerial vehicle, such as an unmanned aerial vehicle. A first set of video data may be transmitted to a user terminal at a second definition, which may be less than the first definition. A user may interact with the user terminal to edit the video and generate a video edit request. The video edit request may be transmitted to the image capture device, which may accordingly produce a second set of video data in accordance with the video edit request, at a third definition. The third definition may be greater than the second definition. 

Smith et al. (US Patent No.: 8553037B2) disclose a do-it-yourself photo realistic talking head creation system comprising: a template; handheld device comprising display and video camera having an image output signal of a subject; a computer having a mixer program for mixing the template and image output signal of the subject into a composite image, and an output signal representational of the composite image; a computer adapted to communicate the composite image signal to the display for 

Olsen et al. (US Patent No.: 10970930B1) disclose systems and methods for aligning and concurrently presenting guide device video data of an environment and an enhancement corresponding to the environment. With the described implementations, users may virtually experience an environment at a destination location from their own user device and also concurrently view historical and/or future representations of that environment (enhancement) concurrently with current representations of the environment. The user may select the amount of the enhancement or the guide device video data that is presented to the user as part of the experience. Likewise, the guide device video data and enhancement remain aligned as they are presented to the user. 

However, none of the above references either alone or in combination with the other prior-art of record sufficiently teach of the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697